
	

115 S503 IS: Animal Welfare Accountability and Transparency Act
U.S. Senate
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 503
		IN THE SENATE OF THE UNITED STATES
		
			March 2, 2017
			Mr. Wyden (for himself, Mr. Menendez, Mr. Booker, Ms. Cantwell, Mr. Blumenthal, and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To require the Secretary of Agriculture to make
			 publicly available certain regulatory records relating to the
			 administration of the Animal Welfare Act and the Horse Protection Act, to
			 amend the Internal Revenue Code of 1986 to provide for the use of an
			 alternative depreciation
			 system for taxpayers violating rules under the Animal Welfare Act and the
			 Horse Protection Act, and
			 for other purposes.
	
	
		1.Short title
 This Act may be cited as the Animal Welfare Accountability and Transparency Act.
 2.Public availability of regulatory recordsNotwithstanding any other provision of law, not later than 90 days after the date of enactment of this Act, the Secretary of Agriculture (referred to in this section as the Secretary) shall maintain and promptly make available to the public in an online searchable database in a machine-readable format on the website of the Department of Agriculture information relating to the administration of the Animal Welfare Act (7 U.S.C. 2131 et seq.) and the Horse Protection Act (15 U.S.C. 1821 et seq.), including—
 (1)the entirety of each report of any inspection conducted, and record of any enforcement action taken, under—
 (A)either of those Acts; or (B)any regulation issued under those Acts;
 (2)with respect to the Animal Welfare Act— (A)the entirety of each annual report submitted by a research facility under section 13 of that Act (7 U.S.C. 2143); and
 (B)the name, address, and license or registration number of each research facility, exhibitor, dealer, and other person or establishment—
 (i)licensed by the Secretary under section 3 or 12 of that Act (7 U.S.C. 2133, 2142); or (ii)registered with the Secretary under section 6 of that Act (7 U.S.C. 2136); and
 (3)with respect to the Horse Protection Act, the name and address of— (A)any person that is licensed to conduct any inspection under section 4(c) of that Act (15 U.S.C. 1823(c)); or
 (B)any organization or association that is licensed by the Department of Agriculture to promote horses through—
 (i)the showing, exhibiting, sale, auction, or registry of horses; or
 (ii)the conduct of any activity that contributes to the advancement of horses.
					3.Use of alternative depreciation system for taxpayers violating certain animal protection rules
 (a)In generalSection 168(g)(1) of the Internal Revenue Code of 1986 is amended by striking and at the end of subparagraph (D), by inserting and at the end of subparagraph (E), and by inserting after subparagraph (E) the following new subparagraph:
				
 (F)any property placed in service by a disqualified taxpayer during an applicable period,. (b)DefinitionsSection 168(g) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
 (8)Disqualified taxpayer; applicable periodFor purposes of paragraph (1)(F)— (A)Disqualified taxpayer (i)In generalThe term disqualified taxpayer means any taxpayer if such taxpayer—
 (I)has been assessed a civil penalty under section 19(b) of the Animal Welfare Act (7 U.S.C. 2149(b)) or section 6(b) of the Horse Protection Act (15 U.S.C. 1825(b)) and either the period for seeking judicial review of the final agency action has lapsed or there has been a final judgment with respect to an appeal of such assessment, or
 (II)has been convicted under section 19(d) of the Animal Welfare Act (7 U.S.C. 2149(d)) or section 6(a) of the Horse Protection Act (15 U.S.C. 1825(a)) and there is a final judgment with respect to such conviction.
 (ii)Aggregation rulesAll persons treated as a single employer under subsection (a) or (b) of section 52, or subsection (m) or (o) of section 414, shall be treated as one taxpayer for purposes of this subparagraph.
 (B)Applicable periodThe term applicable period means, with respect to any violation described in subparagraph (A), the 5-taxable-year period beginning with the taxable year in which the period for seeking judicial review of a civil penalty described in subparagraph (A)(i) has lapsed or in which there has been a final judgment entered with respect to the violation, whichever is earlier..
 (c)Conforming amendmentThe last sentence of section 179(d)(1) is amended by inserting or any property placed in service by a disqualified taxpayer (as defined in section 168(g)(8)(A)) during an applicable period (as defined in section 168(g)(8)(B)) after section 50(b).
 (d)Effective dateThe amendments made by this section shall apply to property placed in service in taxable years beginning after the date of the enactment of this section.
			
